      CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 1 of 7




                    UNTIED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA

BILLY ELMORE,

          Plaintiffs,               Court File No. 21-cv-01061 (NEB/ECW)

vs.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

         Defendants.
BRIAN SUPENIA,

          Plaintiffs,               Court File No. 21-cv-01062 (PJS/ECW)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

         Defendants.
MARK BLIVEN, et al.,

          Plaintiffs,               Court File No. 21-cv-00908 (JRT/KMM)

v.

3M COMPANY and
AEARO TECHNOLOGIES LLC,

          Defendants.
      CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 2 of 7




DAVID GAMWELL,

          Plaintiffs,                   Court File No. 21-cv-01063 (SRN/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.

MARY TROWER,

          Plaintiffs,                   Court File No. 21-cv-01064 (WMW/BRT)

 v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.

MATTHEW McDONALD,

          Plaintiffs,                   Court File No. 21-cv-01065 (MJD/TNL)

 v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

           Defendants.


                                    2
      CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 3 of 7




PAUL KIRK,

                                        Court File No. 21-cv-01066 (PJS/DTS)
SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

               Defendants.

ROBERT RICHMOND,

              Plaintiffs,               Court File No. 21-cv-01067 (NEB/TNL)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

          Defendants.
WILLIAM McDONALD,

              Plaintiffs,               Court File No. 21-cv-01068 (ECT/DTS)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    3
      CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 4 of 7




MARVIN CATES,

              Plaintiffs,               Court File No. 21-cv-01106 (JRT/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
JOAN PILGREEN,

              Plaintiffs,               Court File No. 21-cv-01107 (DWF/HB)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
MICKEY SELF,

              Plaintiffs,               Court File No. 21-cv-01108 (DSD/KMM)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    4
      CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 5 of 7




HAROLD WEST,

              Plaintiffs,               Court File No. 21-cv-01109 (DSD/ECW)

v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
DON FIRMIN,

              Plaintiffs,
                                        Court File No. 21-cv-01110 (JRT/BRT)
v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.
AUDIE GADDIS,

              Plaintiffs,
                                        Court File No. 21-cv-01111 (NEB/DTS)
v.

SYNGENTA CROP PROTECTION,
LLC., SYNGENTA AG, SYNGENTA
SEEDS, LLC, CHEVRON U.S.A., INC.,
and CHEVRON PHILLIPS CHEMICAL
COMPANY LP,

Defendants.




                                    5
        CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 6 of 7




 BONNIE SMITH,

               Plaintiffs,
                                                Court File No. 21-cv-01112 (JRT/HB)
  v.

 SYNGENTA CROP PROTECTION,
 LLC., SYNGENTA AG, SYNGENTA
 SEEDS, LLC, CHEVRON U.S.A., INC.,
 and CHEVRON PHILLIPS CHEMICAL
 COMPANY LP,

 Defendants.
 JOE WILSON,

               Plaintiffs,
                                                Court File No. 21-cv-01113 (SRN/HB)
  v.

 SYNGENTA CROP PROTECTION,
 LLC., SYNGENTA AG, SYNGENTA
 SEEDS, LLC, CHEVRON U.S.A., INC.,
 and CHEVRON PHILLIPS CHEMICAL
 COMPANY LP,

 Defendants.

         PLAINTIFFS’ MOTION FOR CONSOLIDATION OF ACTIONS

       Plaintiffs, by and through counsel, hereby move this Court for an order

consolidating these cases to District of Minnesota.

       This motion is based on the pleadings, files and records herein, including

Plaintiffs’ Memorandum for Appointment of Single Judge in Minnesota, filed in support

of this Motion.

 Dated: May 7, 2021                       Respectfully submitted,

                                           s/Daniel E. Gustafson
                                          Daniel E. Gustafson (#202241)
                                            6
CASE 0:21-cv-01108-DSD-KMM Doc. 5 Filed 05/07/21 Page 7 of 7




                           Amanda M. Williams (#341691)
                           GUSTAFSON GLUEK PLLC
                           Canadian Pacific Plaza
                           120 South Sixth Street, Suite 2600
                           Minneapolis, MN 55402
                           Tel: (612) 333-8844
                           dgustafson@gustafsongluek.com
                           awilliams@gustafsongluek.com

                           Attorneys for Plaintiffs




                             7
